—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 17, 1993, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with registration requirements.
Upon review of the record, we find that there is substantial evidence in the record to support the Board’s conclusion that claimant, a metal plant worker, was ineligible to receive benefits during the two-week period his employer’s plant was shut down because claimant failed to comply with applicable registration requirements. Based on claimant’s own testimony, the Board was justified in concluding that his failure to timely register occurred because of his own mistaken belief that he was ineligible to receive benefits and not because of any *933misinformation or misrepresentations from his employer or the local office. In the absence of a valid excuse from claimant for his failure to register promptly, we find no reason to disturb the Board’s determination.
Cardona, P. J., Mikoll, Mercure, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.